Ringland, Judge,
dissenting.
{¶ 43} I respectfully dissent from the majority’s decision for a question of fact remains as to whether the parties intended to relieve the Getters from their common-law liability.
{¶ 44} As can be seen, the majority, although finding that the parties’ intent must be “clear and apparent,” goes to great lengths in order to construe the agreement as establishing the parties’ intent to relieve the Getters from their common-law liability. However, regardless of whether the parties’ intent must be “clear and unequivocal,” or simply “clear” and “apparent,” terms which I find virtually synonymous, nothing in the majority’s decision, nor anything in the lease agreement itself, indicates that the parties intended to relieve the Getters from liability as a matter of law. Therefore, because the parties’ intent cannot be established as a matter of law, a question of fact remains as to whether the parties intended to relieve the Getters from their common-law liability in the case at bar. Accordingly, I respectfully dissent from the majority’s decision and would find that the trial court erred in granting summary judgment to Getter and Auto Owners.